DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending in the instant application.

Priority
This application was filed on November 28, 2018.

Information Disclosure Statements
	Applicant’s Information Disclosure Statements, filed on 03/03/2020, 03/12/2020, 10/02/2020, 11/04/2020, and 03/16/2021, have been considered.  Please refer to Applicant’s copies of the PTO-1449 submitted herewith.


Response to Restriction Requirement
Applicant’s election with traverse of Group I (i.e. claims 1-9) with elected species of the formulae I to IV in claim 5 in the reply filed on 10/19/2021 is acknowledged.  Applicant traverses the Restriction Requirement on the ground that Groups II to V each involve dependent claims that depend ultimately off of claim 1; as such, a finding that claim 1 is allowable would also render claims 2 to 18 allowable. Applicant further argues that claims 1, 10, 15, 16, 18 and 19 could be searched together without placing an undue search burden on the Examiner.
Applicant’s arguments have been fully considered, but not persuasive.   Groups I-IV are drawn to patentably distinct inventions, and require different search and examination.  It would have placed undue search burden on the Examiner if the Groups I-V had not been restricted.   However, Groups II-V are subject to rejoinder if the claims of Group I are found allowable.  Accordingly, the Restriction Requirement is maintained, and made FINAL.   


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation a urea capacity of greater than about 50 mg urea/g sorbent, and the claim also recites “such as greater than about 60 mg/g, greater than about 70 mg/g, greater than about 75 mg/g, greater than about 80 mg/g, greater than about 90 mg/g, about 50 mg/g to about 200 mg/g, about 50 mg/g to about 150 mg/g, about 50 mg/g to about 100 mg/g, about 60 mg/g to about 100 mg/g, about 70 mg/g to about 90 mg/g, about 75 mg/g to about 85 mg/g, and/or about 80 mg/g, which is the narrower statement of the range/limitation”.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of 
Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.   Specifically, claims 8 and 9 contain a term “about”, which is not defined in the application.  It is not clear what variation range from the target value is considered to be met with the definition of “about” 1%, 5%, 10%, 20%, or 30%?  Therefore, claims 8 and 9 are indefinite.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,587,157 (“the `157 patent”) to Cox et al.

Applicant’s claim 1 is drawn to a sorbent comprising a titanium-glyoxal complex and a porous support material.  

The `157 patent discloses polyfunctional bio-waste treatment complex (PBTC) titanium and glyoxal prepared according to EXAMPLEs XXXVI and XXXVII, see col. 49, lns. 1-52.   In addition, the `157 patent discloses the PBTC may be incorporated into a foam or fiber matrix employed in forming a protective and interactive barrier on or in bio-waste substrates. Such foams or foam and cellulosic fiber composites may be used as blankets and packing for both liquid and solid bio-wastes when liquids or volatiles may be contacted.  A fiber matrix is considered to be a porous support material.  Therefore, the `157 patent anticipates claims 1, 3-4, and 6-7.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 2, 5, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,587,157 (“the `157 patent”) to Cox et al. in view of U.S. Patent Application Publication No. US2014/0336568 (“the `568 publication”) to Wong et al.

Determination of the scope and content of the prior art (MPEP §2141.01)
The `157 patent discloses polyfunctional bio-waste treatment complex (PBTC) comprising titanium and glyoxal prepared according to EXAMPLEs XXXVI and XXXVII, see col. 49, lns. 1-52.   EXAMPLEs XXXVI discloses the PBTC comprising titanium and glyoxal, wherein the molar ratio of titanium to glyoxal is around 3.3 for the preferred percent (Ti(SO4)2 is 5% and glyoxal is 4%). In addition, the same EXAMPLE further discloses the allowed range of Ti(SO4)2 is 0.5-85%, and glyoxal is 0.1-75%.  In addition, EXAMPLE XXXIX discloses the PBTC comprising zirconium and glyoxal, wherein the molar ratio of titanium to glyoxal is around 3.3 for the preferred percent (Zr(SO4)2 is 5% and glyoxal is 4%).   The `157 patent also discloses the PBTC may be incorporated into a foam or fiber matrix employed in forming a protective and interactive barrier on or in bio-waste substrates. Such foams or foam and cellulosic fiber composites may be used as blankets and packing for both liquid and solid bio-wastes when liquids or volatiles may be contacted.  A fiber matrix is considered to be a porous support material.  
The `568 publication discloses a sorbent dialysis cartridge for removal of uremic toxins from dialysate wherein the sorbent cartridges can use non-enzymatic urea-binding materials, see Abstract.  Example 7 of the `568 publication discloses a direct urea binder prepared by treating zirconium-glyoxal with activated carbon, and a method of preparing the direct urea binder, wherein the molar ratio of titanium to glyoxal is around 2.0 [ZrOCl2 (150g/178g=0.84 mole, glyoxal (250gx40%)/58.04=1.723mole, the molar ratio of Zr/glyoxal=0.84mole/1.72mole= 2.0], see [0086-0087].     

Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
 does not teach the porous support material comprises activated carbon, graphene, graphene oxide, silicon, porous silicon, or a combination thereof.  

Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

Applicant’s claim 2 would have been obvious over the `157 patent because the difference is further taught and/suggested by the `568 publication, which discloses a sorbent dialysis cartridge for removal of uremic toxins from dialysate wherein the sorbent cartridges comprising urea-binding materials, prepared by treating zirconium-glyoxal with activated carbon according to Example 7.  The `157 patent teaches both titanium-glyoxal and zirconium-glyoxal complexes.  
In terms of claim 5, the `157 patent does not teach the titanium-glyoxal complex has a structure comprising a molecule of formula I, formula II, formula II, formula IV, or a combination thereof.  However, the `157 patent teaches the PBTC comprising titanium and glyoxal, wherein the molar ratio of titanium to glyoxal is around 3.3 for the preferred percent (Ti(SO4)2 is 5% and glyoxal is 4%), which would result in a titanium-glyoxal complex has a structure comprising a molecule of formula I, formula II, formula II, formula IV, or a combination thereof, since the molar ratio of titanium to glyoxal is around 3.3 fits in the molar range of 1:2 to 1:4 of the molecule of formula I, formula II, formula II, formula IV, or a combination thereof.
In terms of claim 8, the `157 patent is silent on the urea capacity of greater than about 50 mg urea/g sorbent.  However, if the claimed titanium-glyoxal complexes in Applicant’s claims are obvious over the titanium-glyoxal complexes taught by combined teaching of the `157 patent and the `568 publication considering as a whole, the resulting urea capacity of greater than about 50 mg urea/g sorbent would have been object reach of the claims because a product is inseparable from its properties.  
about 1:4.  Instead, the `157 patent teaches the molar ratio of titanium to glyoxal is 1:3.3.  The difference would have been obvious for at least the following two reasons:  1) the term “about” in “about 1:4” of Applicant’s claim 9 is not defined, and the molar ratio of titanium to glyoxal is 1:3.3 is close enough to the molar ratio of titanium to glyoxal is about 1:4; 2) EXAMPLE XXXVII of the `157 patent further discloses the allowed range of Ti(SO4)2 is 0.5-85%, and glyoxal is 0.1-75%, which suggests a titanium-glyoxal complex covers the molar ratio range of titanium to glyoxal is about 1:4. Therefore, optimizing the molar ration of titanium to glyoxal to 1:4 would have been obvious-to-try, not an inventive. 

	
Conclusions
Claims 1-9 are rejected.
Claims 10-20 are withdrawn.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the 

/YONG L CHU/Primary Examiner, Art Unit 1731